DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.  
 
 The Examiner is maintaining the rejection(s) using the same grounds for rejection and thus making this action FINAL. 
 
Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.  

The Applicant presents the following argument(s) [in italics]:
 	… Pelton describes that the “second hardware pipeline stage” (as well as other pipeline stages of the SDC) is a “circuit implementation [that] includes a memory and at least one first hardware pipeline stages’… No person of skill in the art of computing would consider any of the above description from Pelton as being in any way similar to the plain language of   “instantiating respective, different first processes,” still further less “instantiating respective, different first processes for the first plurality of operations defined by the first stage statement to perform the first plurality of operations,” as recited in claim 1… In this case, an operation in the form of a typical read-modify-write   …
The Examiner respectfully disagrees with the Applicant. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the process to perform the plurality of operations does not comprise read-modify-write operations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The Applicant presents the following argument(s) [in italics]:
…Pelton describes only a single “operation” performed by the “second
 hardware pipeline stage.” This cited passage cannot therefore be reasonably interpreted as disclosing “respective, different first processes for the first plurality of operations defined by the first stage statement to perform the first plurality of operations.”    …
The Examiner respectfully disagrees with the Applicant. 
 Pelton is not limited to only a single “operation” performed by the “second
 hardware pipeline stage. Pelton disclosed read-modify-write operations which is equivalent to a process to perform the plurality of operations. Pelton Paragraph 53 disclosed wherein the construct 402 identifies the start and end of a sequence of instructions in the program source code 102 that are to be performed atomically in hardware.


The Applicant presents the following argument(s) [in italics]:
…  claim 1 defines “the first plurality of operations” as included in “a first stage” and as “to be performed by a corresponding, different process of a first processing node of the plurality of processing nodes.” Again, the cited passages of Pelton merely disclose that different hardware pipeline stages implement different operations for the hardware pipeline. Pelton does not describe the such operations as “performed by a corresponding, different process” but instead clearly describes that such Pelton operations are “implemented as a [Synchronous Digital Circuit] SDC in a field-programmable gate array (“FPGA”), a gate array, an application-specific integrated circuit (‘ASIC’), or another type of suitable device.” No person of skill in the art would consider such implementations as “process[es] of a first processing node.”   …
The Examiner respectfully disagrees with the Applicant. 
 Each Pelton SDC on a FPGA or ASIC is equivalent to a processing node. Pelton Paragraph 45 disclosed wherein each pipeline stage includes one or more computational units 208. 
 
 
 

Priority
	 This application claims benefits of priority from Provisional Application 63/049920 filed July 9, 2020. 
	The effective date of the claims described in this application is July 9, 2020.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,5, 7,9,11-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelton (USPGPUB 2020/0225920) further in view of Vadapandeshwara (USPGPUB 2019/0303207) further in view of Burger (USPGPUB 2017/0083334) further in view of Andrews (US Patent 7664928)
In regard to Claim 1
Pelton Paragraph 7 disclosed wherein language constructs map to circuit implementations that guarantee thread ordering (i.e. that threads will exit a circuit implementation in the same order that they entered).
Pelton Paragraph 8, Paragraph 9 disclosed wherein a multi-threaded imperative programming language includes language constructs (or "constructs") that map to circuit implementations. A language construct is a syntactically allowable part of a program that may be formed from one or more lexical tokens. The construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement. The circuit implementation also includes a second hardware pipeline that implements functionality specified by source code instructions after the condition statement. The first hardware pipeline outputs to a queue. The second pipeline obtains its input from the queue.
Pelton disclosed (re. Claim 1) a computing system comprising:
a plurality of computing devices configured to obtain a pipeline statement, (Pelton-Paragraph 8, Paragraph 9 , the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement, Paragraph 11, the circuit implementation includes a single hardware pipeline stage for implementing the instructions to be executed atomically )  the pipeline statement comprising a first stage statement defining a first stage to include a first pipeline (Pelton-Paragraph 13, first hardware pipeline stage can load a value from on-chip memory. The first hardware pipeline stage provides the value read from the memory to a second pipeline stage) and specifying a second stage as a recipient for result data of the first pipeline, the pipeline statement also comprising a second stage statement defining the second stage to include a second pipeline,(Pelton-Paragraph 16, second pipeline stage stores the modified value in the register for use during the next read-modify-write operation. The second pipeline stage also stores the address in the register, also for use during the next read-modify write operation ) 

While Pelton substantially disclosed the claimed invention Pelton does not disclose (re. Claim 1) pipeline statement defining a first stage to include a first sub-pipeline.
While Pelton substantially disclosed the claimed invention Pelton does not disclose (re. Claim 1) a distributed computing system.

Vadapandeshwara Paragraph 54 disclosed wherein execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner, such as for parallel execution of tasks. In one embodiment, the execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. In this way, the execution pipeline 605 can control the execution of the sub-pipelines 620.
Vadapandeshwara disclosed (re. Claim 1) an execution pipeline  (Vadapandeshwara-Paragraph 20, run definition 110 may describe a wide variety of tasks ) comprising a first sub-pipeline. (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks. The execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. ) 

Pelton and Vadapandeshwara are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Vadapandeshwara into Pelton.  The motivation for the said combination would have been to enable identifying a highest ranked execution environment assigned to execute the task.(Vadapandeshwara-Paragraph 37)

Pelton-Vadapandeshwara disclosed (re. Claim 1) pipeline statement (Pelton-Paragraph 8, Paragraph 9 , the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement, Paragraph 11, the circuit implementation includes a single hardware pipeline stage for implementing the instructions to be executed atomically , Vadapandeshwara-Paragraph 20, run definition 110 may describe a wide variety of tasks ) comprising a first stage statement defining a first stage to include a first sub-pipeline. (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks. The execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. ) 


Pelton-Vadapandeshwara disclosed (re. Claim 1) wherein the plurality of computing devices comprises a first processing node (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )  configured to, based at least on a first pipeline setup specification generated by processing the pipeline statement, (Pelton-Figure 1, Paragraph 40, a compiler 104 can compile the program source code 102 including one or more of the language constructs disclosed herein to a circuit description, HDL code 106 in this example. The HDL code 106 can be provided to an HDL synthesis tool 108 which, in turn, can generate a bitstream 110 that can be utilized to program an SDC 112 )  configure the first sub-pipeline in the first processing node (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)  to send result data of the first sub-pipeline in the first processing node to a second processing node, (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )  and
wherein the plurality of computing devices comprises the second processing node (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B ) configured to, based at least on a second pipeline setup specification generated by processing the pipeline statement, (Pelton-Paragraph 9, the construct includes a condition statement that enables a thread in a pipeline to wait for a specified condition to occur. The condition might be expressed as "wait for (x>global_variable)"… the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement… a second hardware pipeline that implements functionality specified by source code instructions after the condition statement ) configure the second sub-pipeline in the second processing node (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)  and to input, to the second sub-pipeline in the second processing node, the result data of the first sub-pipeline in the first processing node. (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )

While Pelton-Vadapandeshwara substantially disclosed the claimed invention Pelton-Vadapandeshwara does not disclose (re. Claim 1) a distributed computing system.
Burger Paragraph 81 disclosed wherein a compiler can build a fanout tree using move instructions, or it can assign high-fanout instructions to broadcasts. Broadcasts support sending an operand over a lightweight network to any number of consumer instructions in a core. A broadcast identifier can be encoded in the generic block instruction 520.
Burger disclosed (re. Claim 1) a distributed computing system.(Burger-Paragraph 81,a compiler can build a fanout tree using move instructions, or it can assign high-fanout instructions to broadcasts. Broadcasts support sending an operand over a lightweight network to any number of consumer instructions in a core. A broadcast identifier can be encoded in the generic block instruction 520 ) 

Pelton,Vadapandeshwara and Burger are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Burger into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to realize energy efficiency and/or performance enhancement through application of techniques including high instruction-level parallelism (ILP), out-of-order (OoO), superscalar execution, while avoiding substantial complexity and overhead in both processor hardware and associated software. By utilizing a hybrid dataflow execution model, EDGE architectures can still support imperative programming languages and sequential memory semantics, but desirably also enjoy the benefits of out-of-order execution with near in-order power efficiency and complexity (Burger-Paragraph 28,Paragraph 31)

 	Pelton-Vadapandeshwara-Burger disclosed (re. Claim 1) a plurality of computing devices connected by a packet-based network, (Vadapandeshwara-Paragraphs 43, interactive path is established by creating a two-way communication channel over a network between the first execution environment and the second execution environment. In this way, communication can be transmitted over the network, such as through data packets of Internet Protocol (IP) transmissions, from a computing device within one of the execution environments to another computing device within the other execution environment )  each of the plurality of computing devices representing or executing one or more of a plurality of processing nodes (Burger-Paragraphs 100, a multi-core processor can be dynamically adapted for a given workload by sharing resources between physical cores, by combining physical cores into a larger logical core, and/or by breaking apart logical cores into smaller logical or physical cores) 
 	a first subpipeline comprising an ordered list of first plurality of operations to be performed by an executable program (Pelton-Paragraphs 6, program source code is generated in a multi-threaded imperative programming language and stored. The disclosed language is imperative, in that program statements are executed one after another, and multi-threaded in that multiple threads of execution can be executing in parallel , Paragraphs 53, the construct 402 identifies the start and end of a sequence of instructions in the program source code 102 that are to be performed atomically in hardware)    of any one of the plurality of processing nodes and (2) including  identifying a second stage as a recipient for result data of the first subpipeline, the pipeline statement also comprising a second stage statement defining the second stage to include a second sub-pipeline comprising an ordered list of second plurality of operations to be performed by an executable program of any one of the plurality of processing nodes  (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks. The execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. )
 
 
While Pelton-Vadapandeshwara-Burger substantially disclosed the claimed invention Pelton-Vadapandeshwara-Burger does not disclose (re. Claim 1) a syntax element identifying a second stage as a recipient for result data of the first subpipeline.
 Andrews Column 9 Lines 35-45 disclosed wherein <stage> is an additional parameter that can be supplied by the designer, and specifies the pipeline stage in which all instructions using the interface will read or write the interface. From such a description specified by a designer, the extension compiler and processor generator instantiate corresponding structure in the processor description.
Andrews disclosed (re. Claim 1) a syntax element identifying a second stage as a recipient for result data of the first subpipeline  (Andrews-Column 9 Lines 45,<stage> is an additional parameter that can be supplied by the designer, and specifies the pipeline stage in which all instructions using the interface will read or write the interface. From such a description specified by a designer, the extension compiler and processor generator instantiate corresponding structure in the processor description ) 
Pelton,Vadapandeshwara and Andrews are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Andrews into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to enable improving both processor performance and associated data bandwidth through user-defined interfaces that can be added to a configurable and extensible microprocessor core such that the number of interfaces could be configurable and the width of each interface could be independently configurable. It would be still further preferable if the pipeline stage when the interfaces are read or written could be configurable and such that hardware and software models containing such novel interfaces could be created automatically.(Andrews-Column 3 Lines 45-65)

Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 1) a first pipeline setup specification generated by processing the pipeline statement, (Pelton-Figure 1, Paragraph 40, a compiler 104 can compile the program source code 102 including one or more of the language constructs disclosed herein to a circuit description, HDL code 106 in this example. The HDL code 106 can be provided to an HDL synthesis tool 108 which, in turn, can generate a bitstream 110 that can be utilized to program an SDC 112 )   configure the first sub-pipeline in the first processing node (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks. The execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. )   by instantiating respective, different first processes for the first plurality of operations defined by the first stage statement to perform the first plurality of operations (Pelton-Paragraph 8, Paragraph 9 ,multi-threaded imperative programming language includes language constructs (or "constructs") that map to circuit implementations. A language construct is a syntactically allowable part of a program that may be formed from one or more lexical tokens. The construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement. The circuit implementation also includes a second hardware pipeline that implements functionality specified by source code instructions after the condition statement. The first hardware pipeline outputs to a queue. The second pipeline obtains its input from the queue.)
wherein the first processing node is further configured to, based on the syntax element, send result data of the first sub-pipeline of the first stage to the second sub-pipeline of the second stage. (Andrews-Column 9 Lines 45,<stage> is an additional parameter that can be supplied by the designer, and specifies the pipeline stage in which all instructions using the interface will read or write the interface. From such a description specified by a designer, the extension compiler and processor generator instantiate corresponding structure in the processor description )

In regard to Claim 3
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 3) a compiler computing device (Pelton-Figure 1, Paragraph 40, a compiler 104 can compile the program source code 102 including one or more of the language constructs disclosed herein to a circuit description, HDL code 106 in this example. The HDL code 106 can be provided to an HDL synthesis tool 108 which, in turn, can generate a bitstream 110 that can be utilized to program an SDC 112 )  configured to process the pipeline statement to generate the first pipeline setup specification and the second pipeline setup specification. (Pelton-Figure 1, Paragraph 40, The HDL code 106 can be provided to an HDL synthesis tool 108 which, in turn, can generate a bitstream 110 that can be utilized to program an SDC 112 )  

In regard to Claim 5
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 5) wherein the pipeline statement comprises human-readable text. (Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" )

In regard to Claim 7
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 7) wherein the plurality of computing devices comprises a compiler computing device (Pelton-Figure 1, Paragraph 40, a compiler 104 can compile the program source code 102 including one or more of the language constructs disclosed herein to a circuit description, HDL code 106 in this example. The HDL code 106 can be provided to an HDL synthesis tool 108 which, in turn, can generate a bitstream 110 that can be utilized to program an SDC 112 )  configured to obtain the pipeline statement and to process the pipeline statement to generate the first pipeline setup specification and the second pipeline setup specification.
 
In regard to Claim 9
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 9) wherein the first sub-pipeline comprises first plurality of operations, (Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" ) and wherein to configure the first sub-pipeline, the first processing node is configured to instantiate respective operators for the first plurality of operations and to bind at least one pair of the operators using input/output channels. (Pelton-Figure 1, Paragraph 40, a compiler 104 can compile the program source code 102 including one or more of the language constructs disclosed herein to a circuit description, HDL code 106 in this example. The HDL code 106 can be provided to an HDL synthesis tool 108 which, in turn, can generate a bitstream 110 that can be utilized to program an SDC 112 )  


In regard to Claim 11
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 11) a third processing node (Pelton-Paragraph 60, One or more third hardware pipeline stages 206D follow the second hardware pipeline stage 206C. The one or more third hardware pipeline stages 206D are configured to receive the modified value 508 from the second pipeline stage 206C )  configured to, based at least on a third pipeline setup specification generated from the pipeline statement, configure the first sub-pipeline in the third processing node to send result data of the first sub-pipeline in the third processing node to the second processing node. (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )
In regard to Claim 12
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 12) wherein the second processing node is configured to, based at least on the second pipeline setup specification generated from the pipeline statement, configure the first subpipeline in the second processing node  (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)  to provide result data of the first sub-pipeline in the second processing node as input to the second sub-pipeline in the second processing node. (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )
In regard to Claim 13
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 13) wherein the first stage statement defines the first stage to specify a first one or more processing nodes to perform the first sub-pipeline, (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)  the first one or more processing nodes including the first processing node, and
wherein the distributed system is configured to, based on the first stage statement, generate the first pipeline setup specification for the first processing node to configure the first sub-pipeline in the first processing node. (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)  
In regard to Claim 14
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 14) wherein the first stage statement includes one or more syntax elements (Pelton-Paragraph 8, Paragraph 9,a multi-threaded imperative programming language includes language constructs (or "constructs") that map to circuit implementations. A language construct is a syntactically allowable part of a program that may be formed from one or more lexical tokens. The construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement ) that specify the first one or more processing nodes to perform the first sub-pipeline, (Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" ) and
wherein the distributed system (Burger-Paragraph 81,a compiler can build a fanout tree using move instructions, or it can assign high-fanout instructions to broadcasts. Broadcasts support sending an operand over a lightweight network to any number of consumer instructions in a core. A broadcast identifier can be encoded in the generic block instruction 520 )  is configured to, based on the one or more syntax elements, generate a pipeline setup specification for configuring each of the first one or more processing nodes. (Pelton-Paragraph 8, Paragraph 9 , the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement, Paragraph 11, the circuit implementation includes a single hardware pipeline stage for implementing the instructions to be executed atomically )  
In regard to Claim 15
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 15) wherein the second stage statement (Pelton-Paragraph 8, Paragraph 9 , the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement, Paragraph 11, the circuit implementation includes a single hardware pipeline stage for implementing the instructions to be executed atomically )  defines the second stage to specify a second one or more processing nodes to perform the second sub-pipeline, (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)   the second one or more processing nodes including the second processing node, and
wherein the distributed system (Burger-Paragraph 81,a compiler can build a fanout tree using move instructions, or it can assign high-fanout instructions to broadcasts. Broadcasts support sending an operand over a lightweight network to any number of consumer instructions in a core. A broadcast identifier can be encoded in the generic block instruction 520 )  is configured to, based on the second stage statement, generate the second pipeline setup specification for the second processing node (Pelton-Paragraph 8, Paragraph 9 , the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement, Paragraph 11, the circuit implementation includes a single hardware pipeline stage for implementing the instructions to be executed atomically )  to configure the second sub-pipeline in the second processing node. (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)   
In regard to Claim 16
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 16) wherein the first stage statement defines the first stage to specify first one or more partitions of a data structure (Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" ) with respect to which the first subpipeline is to be performed. (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks)   
In regard to Claim 17
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 17) wherein each of the first processing node and the second processing node comprises one of a bare metal server, a virtual machine, a container, a shell program, or a storage engine. (Vadapandeshwara-Paragraph 65, computing device may be a server operating in a cloud computing system, a server configured in a Software as a Service (SaaS) architecture ) 
In regard to Claim 18
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 18) wherein the first processing node is configured to execute the first sub-pipeline in the first processing node to generate first result data and to send the first result data to the second processing node via a communication channel, (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )

wherein the second processing node is configured to execute the second sub-pipeline in the second processing node to process the first result data to generate second result data and to output the second result data. (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )

In regard to Claim 20
Claim 20 (re. method) recites substantially similar limitations as Claim 1.  Claim 20 is rejected on the same basis as Claim 1.  
 
Claim 4,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pelton (USPGPUB 2020/0225920) further in view of Vadapandeshwara (USPGPUB 2019/0303207) further in view of Burger (USPGPUB 2017/0083334) further in view of Andrews (US Patent 7664928) further in view of Frank (USPGPUB 2017/0180266).

In regard to Claim 4,8
While Pelton-Vadapandeshwara-Burger substantially disclosed the claimed invention Pelton-Vadapandeshwara-Burger does not disclose (re. Claim 4,8) wherein the compiler computing device comprises the second processing node.
Frank Paragraph 29 disclosed configuring, deploying, and maintaining an instance of the type of service corresponding to the live pipeline template.
Frank Paragraph 50 disclosed wherein after specifying the instance specific details, the source code of the LPT instance 103 may be compiled and executed (or interpreted) to generate an exact configuration for a deployment pipeline which includes the service or instance specific details of the production service specified by LPT instance 103 along with all the best practices, safety mechanisms, deployment stages, etc., in the live pipeline template 109 that were not explicitly specified by the developer.
Frank disclosed (re. Claim 4,8) wherein the compiler computing device comprises the second processing node. (Frank-Paragraph 81, pipeline service 517 could be used to provision VM instances with the appropriate build tools (e.g., compilers, interpreters, etc.), specify the source code repositories, build targets, and installation scripts or tools, along with any other related artifacts needed to build a set of executable software from the source code of a production service , Paragraph 50, After specifying the instance specific details, the source code of the LPT instance 103 may be compiled and executed (or interpreted) to generate an exact configuration for a deployment pipeline which includes the service or instance specific details of the production service specified by LPT instance 103 along with all the best practices, safety mechanisms, deployment stages, etc., in the live pipeline template 109 that were not explicitly specified by the developer.) 
Pelton,Vadapandeshwara and Frank are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Frank into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to enable LPT service 155 to use LPT instance 103 to generate a complete (and correct) configuration for a deployment pipeline corresponding to LPT instance 103.  The pipeline deployment agents 129, 139, and 149 may use the resulting deployment pipeline 142 to build and configure deployment pipelines in the cloud computing regions 120, 130, 140. Live pipeline templates combine enforcement and validation with tools to bring applications or services into compliance with deployment best practices, keep deployment pipelines for applications or services up-to-date as operational guidelines or best practices evolve, and help developers set up new services correctly. Doing so may substantially reduce outages caused by defects in the deployment process that are easily preventable and to reduce developer time spent on operational setup and configuration. (Frank-Paragraph 41)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pelton (USPGPUB 2020/0225920) further in view of Vadapandeshwara (USPGPUB 2019/0303207) further in view of Burger (USPGPUB 2017/0083334) further in view of Andrews (US Patent 7664928)
In regard to Claim 6
While Pelton-Vadapandeshwara-Burger substantially disclosed the claimed invention Pelton-Vadapandeshwara-Burger does not disclose (re. Claim 6) wherein the second stage statement includes a stage identifier for the second stage.
Andrews Column 9 Lines 35-45 disclosed wherein <stage> is an additional parameter that can be supplied by the designer, and specifies the pipeline stage in which all instructions using the interface will read or write the interface. From such a description specified by a designer, the extension compiler and processor generator instantiate corresponding structure in the processor description.
Andrews disclosed (re. Claim 6) wherein the second stage statement includes a stage identifier for the second stage.(Andrews-Column 9 Lines 45,<stage> is an additional parameter that can be supplied by the designer, and specifies the pipeline stage in which all instructions using the interface will read or write the interface. From such a description specified by a designer, the extension compiler and processor generator instantiate corresponding structure in the processor description ) 
Pelton,Vadapandeshwara and Andrews are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Andrews into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to enable improving both processor performance and associated data bandwidth through user-defined interfaces that can be added to a configurable and extensible microprocessor core such that the number of interfaces could be configurable and the width of each interface could be independently configurable. It would be still further preferable if the pipeline stage when the interfaces are read or written could be configurable and such that hardware and software models containing such novel interfaces could be created automatically.(Andrews-Column 3 Lines 45-65)

Pelton-Vadapandeshwara-Andrews disclosed (re. Claim 6) wherein the second stage statement includes a stage identifier for the second stage (Andrews-Column 9 Lines 45,<stage> is an additional parameter that can be supplied by the designer, and specifies the pipeline stage in which all instructions using the interface will read or write the interface ) and wherein, to specify a second stage as a recipient for result data of the first sub-pipeline, the first stage statement includes the stage identifier for the second stage as an operation of the first sub-pipeline, (Pelton-Paragraph 9, the construct includes a condition statement that enables a thread in a pipeline to wait for a specified condition to occur. The condition might be expressed as "wait for (x>global_variable)"… the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement… a second hardware pipeline that implements functionality specified by source code instructions after the condition statement ) and
wherein the distributed system (Burger-Paragraph 81,a compiler can build a fanout tree using move instructions, or it can assign high-fanout instructions to broadcasts. Broadcasts support sending an operand over a lightweight network to any number of consumer instructions in a core. A broadcast identifier can be encoded in the generic block instruction 520 )  is configured to, based on the stage identifier for the second stage included in the first stage statement, generate the first pipeline setup specification to configure the first sub-pipeline in the first processing node to send result data of the first subpipeline in the first processing node to the second processing node. (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pelton (USPGPUB 2020/0225920) further in view of Vadapandeshwara (USPGPUB 2019/0303207) further in view of Burger (USPGPUB 2017/0083334) further in view of Andrews (US Patent 7664928) further in view of Watts (USPGPUB 2020/0082015)
In regard to Claim 10
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 10) wherein the first sub-pipeline comprises first one or more operations, wherein to configure the first sub-pipeline, the first processing node is configured to instantiate respective operators for the first one or more operations, (Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" ) and send, via a communication channel, the result data for the first sub-pipeline to the second processing node. (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )

While Pelton-Vadapandeshwara-Burger substantially disclosed the claimed invention Pelton-Vadapandeshwara-Burger does not disclose (re. Claim 10) wherein a final process of the first process comprises a send operator to send, via a communication channel, the result data for the first sub-pipeline to the second sub-pipeline second stage.  
Watts Paragraph 6 disclosed wherein final operator group named "renderer" may then receive the processed output and down select the data to only that which is needed in order to visualize or otherwise convey a fused and final output to the user.
Watts disclosed (re. Claim 10)  wherein a final operator of the operators (Watts- Paragraph 6,   final operator group named "renderer" may then receive the processed output and convey a fused and final output   )  comprises a send operator to send, via a communication channel, the result data.
Pelton,Vadapandeshwara and Watts are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Watts into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to allow for simplified abstraction of data processing while increasing the capability of a processing pipeline without dramatically increasing the complexity as presented to the user.(Watts-Paragraph 6) 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pelton (USPGPUB 2020/0225920) further in view of Vadapandeshwara (USPGPUB 2019/0303207) further in view of Burger (USPGPUB 2017/0083334) )  further in view of Andrews (US Patent 7664928) further in view of Palavalli  (USPGPUB 2018/0136951).
In regard to Claim 19
Claim 19 (re. method) recites substantially similar limitations as Claim 1.  Pelton-Vadapandeshwara-Burger substantially disclosed the claim limitations in Claim 19, as presented in the rejection for Claim 1. 
Furthermore Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 19) a method comprising: receiving, by a device of a plurality of devices connected by a network, (Pelton-Paragraph 43, the SDC 112 includes a pipeline 200A that feeds its output to the FIFO 202A. Pipeline 200B, in turn, obtains its input from the FIFO 202A and provides its output to the FIFO 202B. The pipeline 200C obtains its input from the FIFO 202B )  a command comprising a plurality of stages, (Pelton-Paragraph 8, Paragraph 9 , the construct maps to a circuit implementation that includes a hardware pipeline (or "pipeline") that implements functionality defined by source code instructions prior to the condition statement, Paragraph 11, the circuit implementation includes a single hardware pipeline stage for implementing the instructions to be executed atomically )  wherein each of the stages comprises one or more operations to be processed by one or more of the plurality of devices,  (Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" )
distributing, by the device and to other devices of the plurality of devices, the command ( Burger-Paragraph 81,a compiler can build a fanout tree using move instructions, or it can assign high-fanout instructions to broadcasts. Broadcasts support sending an operand over a lightweight network to any number of consumer instructions in a core. A broadcast identifier can be encoded in the generic block instruction 520 ) 
such that the other devices of the plurality of devices each generate a first sub-pipeline of a distributed pipeline, (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks. The execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. )   and
generating, by the device, a second sub-pipeline of the distributed pipeline. (Vadapandeshwara-Paragraph 54, execution pipeline 605 can orchestrate the execution of sub-pipelines 620 in a synchronous or asynchronous manner for parallel execution of tasks. The execution pipeline 605 creates and controls multiple execution pipelines as the sub-pipelines 620 to execute a plurality of tasks. The execution pipeline 605 assigns subsets of the plurality of tasks to each sub-pipeline. )

While Pelton-Vadapandeshwara substantially disclosed the claimed invention Pelton-Vadapandeshwara does not disclose (re. Claim 19) wherein the one or more operations of the stages are to be processed in different topologies.
While Pelton-Vadapandeshwara substantially disclosed the claimed invention Pelton-Vadapandeshwara does not disclose (re. Claim 19) wherein the first sub-pipeline binds the one or more operations processed in a first topology of the different topologies and wherein the second sub-pipeline binds the one or more operations processed in a second topology of the different topologies.
Burger Paragraph 35 disclosed wherein core interconnect 120 can provide communication connections arranged according to a number of different topologies, depending on a particular desired configuration. For example, the core interconnect 120 can have a crossbar, a bus, a point-to-point bus, or other suitable topology. In some examples, any one of the cores 110 can be connected to any of the other cores, while in other examples, some cores are only connected to a subset of the other cores. 
Burger Paragraph 113 disclosed wherein a logical processor for executing the thread of the program can include one or more of the physical processor cores 720-727.  A processor can include various numbers of physical BB processor cores arranged in various topologies.
Burger Paragraph 140 disclosed wherein a processor topology register 940 can provide topology information of a processor to a runtime system. The runtime system can use the topology information to make decisions regarding how to group physical processor cores and/or shareable resources into logical cores and/or resources.  During an initialization sequence, the runtime system can read the processor type identifier field 946 to determine what type of processor is executing the runtime system, and based on the value read from the processor type identifier field 946, the topology information of the processor can be determined. For example, topology information for different processor types can be stored in tables associated with different respective processor type identifiers. Thus, by providing a unique identifier for the type of processor, topology information can be determined using software (e.g., reading the tables) as well as by reading values hard-coded in the processor topology register 940. 
Burger Paragraph 144 disclosed wherein once the logical processors 1010 and 1060 are configured, the threads 0 and 1 can execute independently on the respective logical processors. For example, one instruction block of thread 0 can execute non-speculatively on a physical processor core (e.g., physical processor core 1020) and a different instruction block of thread 0 can execute speculatively on a different physical processor core (e.g., physical processor core 1030).
Burger disclosed (re. Claim 19) wherein the one or more operations of the stages are to be processed in different topologies.( Burger-Paragraph 35, core interconnect 120 can provide communication connections arranged according to a number of different topologies, depending on a particular desired configuration, Paragraph 113, a logical processor for executing the thread of the program can include one or more of the physical processor cores 720-727.  A processor can include various numbers of physical BB processor cores arranged in various topologies.) 
Burger disclosed (re. Claim 19) wherein the first sub-pipeline binds the one or more operations (Burger-Paragraph 45, Based on the execution mode, the execution control logic 208 can generate control signals to regulate core operation and schedule the flow of instructions within the core 111, such as by using the instruction scheduler 206 )  processed in a first topology of the different topologies (Burger-Paragraph 140, a processor topology register 940 can provide topology information of a processor to a runtime system. The runtime system can use the topology information to make decisions regarding how to group physical processor cores and/or shareable resources into logical cores and/or resources.  During an initialization sequence, the runtime system can read the processor type identifier field 946 to determine what type of processor is executing the runtime system, and based on the value read from the processor type identifier field 946, the topology information of the processor can be determined,Paragraph 144,once the logical processors 1010 and 1060 are configured, the threads 0 and 1 can execute independently on the respective logical processors ) and wherein the second sub-pipeline binds the one or more operations processed in a second topology of the different topologies. (Burger-Paragraph 140, a processor topology register 940 can provide topology information of a processor to a runtime system. The runtime system can use the topology information to make decisions regarding how to group physical processor cores and/or shareable resources into logical cores and/or resources.  During an initialization sequence, the runtime system can read the processor type identifier field 946 to determine what type of processor is executing the runtime system, and based on the value read from the processor type identifier field 946, the topology information of the processor can be determined,Paragraph 144,once the logical processors 1010 and 1060 are configured, the threads 0 and 1 can execute independently on the respective logical processors )

Pelton,Vadapandeshwara and Burger are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Burger into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to realize energy efficiency and/or performance enhancement through application of techniques including high instruction-level parallelism (ILP), out-of-order (OoO), superscalar execution, while avoiding substantial complexity and overhead in both processor hardware and associated software. By utilizing a hybrid dataflow execution model, EDGE architectures can still support imperative programming languages and sequential memory semantics, but desirably also enjoy the benefits of out-of-order execution with near in-order power efficiency and complexity (Burger-Paragraph 28,Paragraph 31)

Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 19)   defining a pipeline topology for a distributed pipeline, the pipeline topology including an intra-server branch for the one or more operations of each stage of the plurality of stages  (Burger-Paragraph 140, a processor topology register 940 can provide topology information of a processor to a runtime system. The runtime system can use the topology information to make decisions regarding how to group physical processor cores and/or shareable resources into logical cores and/or resources.  During an initialization sequence, the runtime system can read the processor type identifier field 946 to determine what type of processor is executing the runtime system, and based on the value read from the processor type identifier field 946, the topology information of the processor can be determined,Paragraph 144,once the logical processors 1010 and 1060 are configured, the threads 0 and 1 can execute independently on the respective logical processors )

While Pelton-Vadapandeshwara-Burger substantially disclosed the claimed invention Pelton-Vadapandeshwara-Burger does not disclose (re. Claim 19) an inter-server branch that binds operations of different stages of the plurality of stages.
Palavalli disclosed (re. Claim 19) an inter-server branch that binds operations of different stages of the plurality of stages. (Palavalli-Paragraphs  65, fabric groups, Paragraphs 69, a user may request one or more virtual machines running particular applications. The request is serviced by allocating the virtual machines from a particular fabric on behalf of the user,  Paragraphs 75, Configuration may also involve specifying any of many different third-party plug-ins that interface to the above-described plug-in framework to provide the many different executables and subsystems needed   ) 
Pelton,Vadapandeshwara and Palavalli are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Palavalli into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to enable wherein the virtualization layer partitions hardware resources into abstract virtual-hardware layers to which each guest operating system within a virtual machine interfaces, in order to address the problems in heterogeneous distributed computer systems which include different types of hardware and devices running different types of operating systems (Palavalli-Paragraphs 39,Paragraphs 40)


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelton (USPGPUB 2020/0225920) further in view of Vadapandeshwara (USPGPUB 2019/0303207) further in view of Burger (USPGPUB 2017/0083334)  further in view of Andrews (US Patent 7664928) further in view of Palavalli  (USPGPUB 2018/0136951)

In regard to Claim 2
Pelton-Vadapandeshwara-Burger-Andrews disclosed (re. Claim 2) wherein the first sub-pipeline comprises first one or more operations, and wherein the second sub-pipeline comprises second one or more operations.(Pelton-Paragraph 15, operation specified by the  read-modify-write construct can be arbitrarily complex… construct specifies an operation in the form of "memory [x]=(memory [x]+y)*2" ) 
 	While Pelton-Vadapandeshwara-Burger substantially disclosed the claimed invention Pelton-Vadapandeshwara-Burger does not disclose (re. Claim 2) wherein the first sub-pipeline in the first processing node comprises an operating system pipe to bind together the first one or more operations, and
wherein the second sub-pipeline in the second processing node comprises an operating system pipe to bind together the second one or more operations.
Palavalli Paragraphs 76 disclosed a JSON-like example of a configuration file that is submitted, via the dashboard UI or through various types of command-line interfaces, to the automated application-release-management subsystem prior to launching pipeline execution. Configuration files may be encoded in JSON, XML, YAML, or any of many other different types of structured information encodings.
Palavalli Paragraphs 81 disclosed the routine "pre-configuration" parses the received configuration file to identify each pipeline, stage, and task configuration included in the configuration file. When parsing of the configuration file succeeds, as determined in step 2154, then, in the for-loop of steps 2156-2159, the routine "pre-configure" carries out any pre-processing of the identified configurations, in step 2157, and then, in step 2158, places each pre-processed configuration in memory and/or one or more repositories that are accessible to the application-release-management controller and/or workflow-execution engine. Pre-processing may involve replacing certain terms with more specific or context-correct terms, such as replacing a generalized specification for a Linux operating-system environment by a term or phrase representing a specific Linux operating-system product available within the distributed computer system. Pre-processing may also replace formal parameters with context-specific parameter values and, in certain cases, reformat a configuration into a canonical format recognized by the automated application-release-management controller and/or workflow-execution engine. The general non-stage, pipeline objects within a pipeline configuration, such as the Data Storage and Network objects in FIG. 21A, may be used for general configuration prior to execution of a pipeline, while stage-configuration objects may be processed and used for stage-specific configuration prior to execution of individual stages within the pipeline.
 	Palavalli disclosed (re. Claim 2) wherein the first sub-pipeline in the first processing node comprises an operating system pipe (Palavalli-Figure 21B, stage configuration specifies operating system for VM  , Paragraphs 40, Each virtual machine includes one or more application programs or other higher-level computational entities packaged together with an operating system, referred to as a "guest operating system," such as application 514 and guest operating system 516 packaged together within virtual machine 510… The virtualization-layer interface 508 may differ for different guest operating systems. )  to bind together the first one or more operations, and wherein the second sub-pipeline in the second processing node comprises an operating system pipe to bind together the second one or more operations. (Palavalli-Figure 21B,Paragraphs 81, the routine "pre-configuration" parses the received configuration file to identify each pipeline, stage, and task configuration included in the configuration file… Pre-processing may involve replacing certain terms with more specific or context-correct terms, such as replacing a generalized specification for a Linux operating-system environment by a term or phrase representing a specific Linux operating-system product available within the distributed computer system.  The Examiner notes wherein the Palavalli pre-configuration routine is equivalent to a binding process. ) 
Pelton,Vadapandeshwara and Palavalli are analogous art because they present concepts and practices regarding pipeline settings and configuration.  Before the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Palavalli into Pelton-Vadapandeshwara.  The motivation for the said combination would have been to enable wherein the virtualization layer partitions hardware resources into abstract virtual-hardware layers to which each guest operating system within a virtual machine interfaces, in order to address the problems in heterogeneous distributed computer systems which include different types of hardware and devices running different types of operating systems (Palavalli-Paragraphs 39,Paragraphs 40)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444